Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mel Quintos (Reg. No. 31,898) on December 2, 2021.

The application has been amended as follows: 
- - Claim 1 (Currently Amended): A vane pump comprising a hollow shaft, wherein: 
the hollow shaft is constructed such that a rotation driving shaft of a driving source can be inserted into a hollow portion; and 
the hollow shaft and the rotation driving shaft are connected by a [[that includes at least one feature in at least one of the hollow shaft or the rotation driving shaft, 
the hollow shaft extends along an axial direction and has end portions, and
 the end portions of the hollow shaft include mechanical seals that communicate with each other, 
the rotor is formed in a disk shape and a radial direction of which the rotor extends is in [[
wherein said hollow shaft and the rotor are mounted such that relative rotation is not possible and movement in an axial direction is limited by a wire ring; and the wire ring is disposed in a mode across a shaft-side recess portion and a rotor-side stepped portion in a state where the shaft-side recess portion formed on said hollow shaft and the rotor-side stepped portion formed on the rotor are aligned, and 
wherein: 
said mechanical seals comprises a respective mechanical seal [[the respective end portions in the axial direction of said hollow shaft, and 
a pressure relief circuit is formed so that each back portion of the mechanical seals on the both end portions of the hollow shaft communicate with each other [[such that a pressure in a back portion of one of said mechanical seals releases to a back portion of [[the other mechanical seal. - - 
Claims 5-13 have been rejoined.
- - Claim 10 (Currently Amended): The vane pump according to claim 1, wherein the hollow shaft is supported by a [[first bearing disposed on a side separated from the cover portion and a [[second bearing disposed in the vicinity of the cover portion.  - -
- - Claim 11 (Currently Amended): The vane pump according to claim 10, wherein [[the pressure relief circuit allowing [[the mechanical seal on the cover portion side and an intake portion to communicate is formed.  - - 
first bearing disposed on a side separated from the cover portion and a [[second bearing disposed in the vicinity of the cover portion.  - - 
- - Claim 13 (Currently Amended): The vane pump according to claim 12, wherein [[the pressure relief circuit allowing [[the mechanical seal on the cover portion side and an intake portion to communicate is formed. -  -
Election/Restrictions
Claims 1 and 5-13 are allowable. Claims 5-13, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among the Species, as set forth in the Office action mailed on March 22, 2021, is hereby withdrawn and claims 5-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: vane pump as claimed including specifically the hollow shaft extends along an axial direction and has end portions, and the end portions of the hollow shaft include mechanical seals that communicate with each other, wherein a rotor is mounted on said hollow shaft, which the rotor is formed in a disk shape and a radial direction of which the rotor extends is in a direction perpendicular to an axial direction of said hollow shaft, wherein said hollow shaft and the rotor are mounted such that relative rotation is not possible and movement in an axial direction is limited by a wire ring; and the wire ring is disposed in a mode across a shaft-side recess portion and a rotor-side stepped portion in a state where the shaft-side recess portion formed on said hollow shaft and the rotor-side stepped portion formed on the rotor are aligned, and wherein: said mechanical seals comprises a respective mechanical seal provided on the respective end portions in the axial direction of said hollow shaft, and a pressure relief circuit is formed so that each back portion of the mechanical seals on the both end portions of the hollow shaft communicate with each other such that a pressure in a back portion of one of said mechanical seals releases to a back portion of the other mechanical seal is not shown or rendered obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s amendments and arguments, see starting on bottom of Page 11 to Page 14, filed October 12, 2021, with respect to 102 and 103 rejections have been fully considered and are persuasive.  The 102 and 103 rejections have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746